   Case 2:15-cr-00025-MHT-SRW Document 171 Filed 08/03/20 Page 1 of 3




   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )    CRIMINAL ACTION NO.
        v.                             )        2:15cr25-MHT
                                       )            (WO)
COURTNEY L. TUBBS                      )

                           OPINION AND ORDER

    This case is before the court on defendant Courtney

L. Tubbs’s motion for compassionate release.

    In the motion, Tubbs does not state whether he has

filed    an    administrative         petition   for    the    Bureau    of

Prisons       (BOP)   to   file   a    motion    on    his    behalf    for

compassionate release under 18 U.S.C. § 3582(c)(1)(A).

Section 571.61 of BOP Program Statement 5050.50 requires

that the prisoner seeking compassionate release (or an

attorney or other person on his behalf, see BOP Program

Statement 5050.50 § 571.61(b)) submit to the Warden a

request for the BOP to file a motion for compassionate

release under 18 U.S.C. 3582(c)(1)(A). “An inmate may

initiate a request for consideration under 18 U.S.C.

4205(g) or 3582(c)(1)(A) only when there are particularly
      Case 2:15-cr-00025-MHT-SRW Document 171 Filed 08/03/20 Page 2 of 3




extraordinary or compelling circumstances which could not

reasonably have been foreseen by the court at the time

of sentencing.” 5050.50 § 571.61.               Also, the request must

contain the following information:

       “(1)    The    extraordinary  or    compelling
       circumstances that the inmate believes warrant
       consideration.

       “(2) Proposed release plans, including where the
       inmate will reside, how the inmate will support
       himself/herself, and, if the basis for the
       request    involves   the    inmate’s    health,
       information on where the inmate will receive
       medical treatment, and how the inmate will pay
       for such treatment.”

Id.

       Because Tubbs does not state that he has filed such

an    administrative       petition,      the   court    will   deny       his

motion without prejudice.             Tubbs may refile his motion

30 days after the filing of his administrative petition.

If Tubbs files a new motion, he should state in the motion

the date on which he filed an administrative petition and

what response, if any, he received.               If possible, he also

should submit evidence of his petition and the response.

                                    ***


                                      2
   Case 2:15-cr-00025-MHT-SRW Document 171 Filed 08/03/20 Page 3 of 3




    Therefore, it is ORDERED that defendant Courtney L.

Tubbs’s motion for compassionate release (doc. no. 169)

is denied without prejudice.

    DONE, this the 3rd day of August, 2020.

                                  _ /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   3
